Citation Nr: 0509078	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-12 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.




WITNESSES AT HEARING ON APPEAL

The appellant, her sister and sister-in-law





ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant is shown to have married her deceased husband 
in October 1940.  The appellant's deceased husband has no 
recognized service with the Philippine Commonwealth Army or 
recognized guerrillas in the service of the United States 
Armed Forces.  The appellant contends that her deceased 
husband had recognized service and that he was killed in 
action with the enemy in February 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a VA regional office (RO) 
determination that the appellant's deceased husband had no 
recognized service with the US Armed Forces.  

In November 2003, the Board remanded this appeal for VCAA 
compliance.  That action was completed on remand, the RO 
reconsidered the appellant's appeal and confirmed and 
continued its previous denial.  After the claims folder had 
been returned to the Board, the appellant forwarded two 
copies of a letter with evidentiary attachments received at 
the Board in February and March 2005.  Review of the 
evidentiary attachments reveals that these documents are 
duplicates of evidence which was already on file, and which 
has previously been considered by the RO.  The arguments 
advanced in the appellant's cover letter to these attachments 
is entirely duplicative of arguments she has made during the 
pendency of the appeal.  Accordingly, there is no duty to 
return this evidence submitted directly to the Board without 
waiver of initial RO consideration.  The case is now ready 
for appellate review.  



FINDING OF FACT

The US Department of the Army certified in August 1950 and 
June 2001 that the appellant's deceased husband had no 
recognized service with the Philippine Commonwealth Army or 
recognized guerrillas in the service of the US Armed Forces.  



CONCLUSION OF LAW

The appellant's deceased husband does not meet the basic 
service eligibility requirements to entitle her to VA 
benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.  

This appeal was remanded to the RO for VCAA compliance.  
Following remand, in May 2004, the RO formally notified the 
appellant of VCAA and notified her of the evidence it was 
necessary she submit and the evidence which the RO would 
collect on her behalf.  She was informed that the RO would 
assist her in collecting any evidence she might reasonably 
identify.  She was specifically advised that she should 
submit evidence showing that the veteran had qualifying 
service with the US Armed Forces.  She was provided more 
detailed information with respect to any claim for dependency 
and indemnity compensation.  She was notified of the 
applicable laws and regulations governing qualifying service 
with the US Armed Forces in the initial statement of the case 
issued in July 2002.  She availed herself of the opportunity 
of testifying at a personal hearing at the RO in September 
2002.  She was requested to submit any relevant evidence she 
might have in her possession.  

The Board finds that the appellant has been informed of the 
evidence she was responsible to submit, the evidence VA would 
collect on her behalf, that she should submit any relevant 
evidence in her possession, and that the duties to assist and 
notify of VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The term "veteran" means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed 
or subsequently recognized by the commander in chief, 
Southwest Pacific area, or other competent authority in the 
Army of the United States, shall not be deemed to have been 
active military, naval or air service for the purposes of any 
law of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits including disability 
compensation benefits authorized by Chapter 11, Title 38, 
United States Code.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 
3.41.  These specified benefits do not include nonservice-
connected pension benefits authorized by Chapter 15, 
Title 38, United States Code.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant such as a DD Form 214, certificate of release or 
discharge from active duty, or original certificate of 
discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) The evidence is a document issued by the US service 
department, (2) the document contains needed information as 
to length, time and character of service, and (3) in the 
opinion of the VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).  

When a claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the US 
Service Department.  38 C.F.R. § 3.203(c).  

The Court has held that "VA is prohibited from finding, on 
any basis other than a US Service Department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the US Armed Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  In addition, "service department findings 
are binding on the VA for purposes of establishing service in 
the US Armed Forces."  Id.; see also Dacoron v. Brown, 4 
Vet. App. 115, 120 (1993).  

Analysis:  A review of the claims folder reveals that the 
appellant was initially approved for payment of death pension 
benefits based upon her deceased husband's believed 
qualifying service, and that such benefits were actually made 
to her from February to July 1950.  In August 1950, however, 
the service department reinvestigated the appellant's 
deceased husband's service record and determined that this 
individual in fact had no recognized guerrilla service nor 
was he a member of the Commonwealth Army in the service of 
the Armed Forces of the United States.  The appellant's death 
pension benefits were subsequently terminated.  It appears 
that the appellant attempted to reestablish entitlement to VA 
benefits in the 1960's without success.  More recently, the 
appellant again attempted to establish her entitlement to VA 
benefits in December 1999.  

In support of her application for VA benefits, the appellant 
has submitted various documents including a marriage 
certificate between her and her deceased husband in October 
1940; a joint affidavit of her deceased husband's former 
comrades in arms dated in March 1969; a list of veterans 
certified by "PVAO" as entitled to shares of the Philippine 
Veterans Bank; a December 1997 certification from the General 
Headquarters of the Armed Forces of the Philippines 
indicating that the appellant's deceased husband had service 
with a particular military unit and was owed arrears in pay 
from February to June 1942 and July 1942 to October 1944, and 
that he died at Bataan in February 1942; a December 1997 
certification from the General Headquarters of the Armed 
Forces of the Philippines indicating that the veteran had 
service with a particular military unit from December 1941 
until he was killed in action in February 1942; a March 2002 
statement from the Philippines Veterans Affairs Office 
indicating that the appellant's deceased husband was a 
veteran of a certain military unit and that the appellant 
herself was thus eligible for an old age pension approved in 
June 1991; an October 1955 affidavit from a Philippine major 
indicating that he personally knew that the appellant's 
deceased husband had been a Reservist who reported for active 
duty in the Philippine Army in December 1941 with continuous 
service until he was killed in action in February 1942; a 
Xerox of photograph of an apparent Philippine military unit 
with one individual identified as the appellant's deceased 
husband; an October 1946 claim by the appellant for arrears 
in pay and quarter's allowance based upon her deceased 
husband's former service; a March 1946 affidavit of a 
municipal mayor and chief of police attesting to personal 
knowledge of the appellant's deceased husband departing their 
municipality for military service in December 1941 and 
indicating that he never returned; and affidavits and written 
statements of the appellant herself indicating her belief 
that her deceased husband had departed their municipality in 
1941 and that he had never returned, and that she was later 
informed that he had been killed in action in February 1942.  

In September 2002, the appellant provided sworn testimony 
supporting her claim.  Additionally, the appellant's sister 
and sister-in-law provided sworn testimony and sworn 
statements indicating that in December 1941, the appellant's 
deceased husband departed their municipality to attend 
military training in Bataan and had never returned.  

In August 1950, the US Service Department researched US 
military records and certified that the appellant's deceased 
husband had no recognized guerrilla service and that he had 
not been a member of the Commonwealth Army in the service of 
the Armed Forces of the United States.  In April 2001, the RO 
requested the US Service Department to again conduct a 
research of records and the response was that the previous 
August 1950 determination remained in effect.  

The US Service Department has certified that the appellant 
had no recognized service with the Philippine Commonwealth 
Army or recognized guerrillas in the service of the United 
States Armed Forces.  The appellant has submitted numerous 
lay statements, affidavits, and records from various 
departments in the Republic of the Philippines which do not 
satisfy the requirements of establishing requisite military 
service to be recognized as a "veteran" for VA benefits 
purposes.  None of the evidence submitted by or on behalf of 
the appellant is a document issued by a US Service 
Department.  Findings of the US Service Department verifying 
a person's service are binding on VA for purposes of 
establishing service in the US Armed Forces.  Venturella v. 
Gober, 10 Vet. App. 340 (1997).  Based upon these facts, the 
appellant's deceased husband is not shown to have the 
requisite military service to qualify the appellant for any 
VA benefits.  There is no legal basis for allowing such 
benefit.  



ORDER

Basic eligibility for VA benefits is denied.  

	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


